DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	Terminal Disclaimer filed on 12/3/2021 has been approved.

Allowable Subject Matter
Claims 18-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a system comprising: 
an ion source chamber; 
a magnetic field generator configured to generate a magnetic field within the ion source chamber; 
a first electric field generator configured to generate a first electric field within the ion source chamber; and 
a second electric field generator configured to generate a second electric field within the ion source chamber, 
wherein the system is configured, during operation, to: 
generate ions within the ion source chamber, 

reduce or eliminate an influence of the magnetic field on at least some of the ions accelerated from the ion source using the second electric field generator, and
wherein a strength of the second electrical field is selected based on a strength of the magnetic field.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Anicich (US 4,206,383), who teaches a system comprising an ion source chamber comprising a magnetic field generator, a first electric field generator generating a first electric field, a second electric field generator generating a second electric field, wherein the chamber receive gas-phase neutral species through the first input port, receive a flow of electrons through the second port, guide the electrons through the chamber using the magnetic field generator, generate ions in an ionization region, focus and accelerate ions through the exit port; however Anicich fails to explicitly teach that the system is configured to reduce or eliminate an influence of the magnetic field on some of the accelerated ions, nor that a strength of the second electrical field is selected based on a strength of the magnetic field.
The primary reason for allowance of the claims is the combination of the system’s ion source chamber; the magnetic field generator configured to generate a magnetic field within the ion source chamber; the first electric field generator configured to generate a first electric field within the ion source chamber; and the second electric field generator configured to generate a second electric field within the ion source .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881